Title: To Thomas Jefferson from C. W. F. Dumas, 19 August 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 19 Aug. 1791. While waiting for the National Assembly to act on all of the articles of the French constitution, he encloses documents concerning the pacification in the North. He will see in them the arguments of Britain and Prussia answered by the Empress of Russia, who has more spirit than the cabinets of those two powers combined. Her request for the bust of Fox, to be placed between those of Demosthenes and Cicero because by his eloquence he turned his nation from a war which had neither rhyme nor reason, is a sharp and characteristic touch which will please neither Pitt nor his cousin Grenville.
